DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 04/29/2020 are acknowledged. Claims 18-34 amended, canceled, withdrawn, included in the prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020, 05/18/2021, 11/24/2021, have been considered by the examiner in this case.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24 and 28 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “the diluent” in reference to claim 18 that requires either a first diluent or a second diluent and no singular diluent. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the optional glidant” in reference to claim 18 that requires no optional glidant. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Ly et al., U.S. Patent Application Publication 2010/0273782, all art previously provided in the parent case.
Grundl teaches CCR3 antagonists having the structure of formula 1 found in the instant claims. (See claim 1 and specific compounds 135, 150.) Grundl teaches that the compounds can be formed into the hydrochloride salt form. (See page 46, line 31.) Grundl teaches including the CCR3 antagonists in tablet dosage forms with 0.05-90 wt% active agent. (See page 127, line 41.) Grundl teaches specific tablet formulations comprising the active agent at 80 mg (20%, active agent); lactose 55 mg (13.75%, diluent 1); maize starch 190 mg (47.5%, disintegrant 1); microcrystalline cellulose 35 mg 
Grundl does not teach including the specific disintegrants sodium croscarmellose or crospovidone, nor the specific glidant/lubricant colloidal silicon dioxide.
Ly teaches CCR3 antagonist containing pharmaceutical compositions. (See abstract and title.) Ly teaches forming tablet formulations using disintegrants such as croscarmellose, crospovidone, and starches, compare instant claims 9 and 13. (See paragraph 0389.) Ly also teaches including lubricants/glidants in the compositions such as colloidal silicon dioxide, talc, and magnesium stearate, compare instant claim 10. (See paragraphs 0390-0400.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disintegrants such as maize starch and sodium carboxymethyl starch taught in the CCR3 delivering tablets of Grundl for the disintegrants croscarmellose or crospovidone taught to be used in CCR3 antagonist tablets by Ly. The substitution of talc or other glidants/lubricants in the compositions taught by Grundl for the glidant colloidal silicon dioxide taught by would .

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-29 and 31 above, and further in view of Pareek, S., et al., WO 2010/052727 A1, all art previously provided in the parent case.
Grundl and Ly teach tablet dosage forms comprising CCR3 antagonists and coating the tablets with a film forming polymers, talc, and titanium dioxide, etc., as discussed above. 
Grundl and Ly do not teach including the specific coating of PVA, HPMC, PEG, talc, titanium dioxide, and iron oxide.
Pareek teaches film coatings for tablets. (See abstract.) Pareek teaches that the compositions provide good film adhesion, excellent logo definition for the finished tablets, and good excellent color uniformity. (See page 3 paragraph 1, and page 7, lines paragraph 2.) Pareek teaches coatings comprising HPMC, PVA, PEG, talc, titanium 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide the improved tablet film coatings of Pareek on the tablets of Grundl and Ly. The skilled artisan would have been motivated to make this combination given that Grundl and Ly already teach to coat their tablets with coatings comprising film forming polymers, talc, and titanium dioxide and Pareek provide just such coating compositions that provide for good film adhesion, excellent logo definition for the finished tablets, and good excellent color uniformity of the coatings. The use of 2-4% of such coatings would have also been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention given the teachings of Pareek to used just such amounts of the coatings on tablets. This is merely the use of an art recognized coating amount commonly used on tablets and known in the art at the time of the invention. The skilled artisan before the effective filing date of the claimed invention would have predicted that this combination would function as Pareek's coatings are open to use on any tablets and the tablets of Grundl and Ly require coatings comprising the same general ingredients as found in the coating formulations of Pareek.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-29 and 31 above, and further in view of Shaikh, R.H., et al., (Pak. J. Pharm. Sci., 1996) and Shafee et al., U.S. Patent Application Publication 2011/0171295, all art previously provided in the parent case.
Grundl and Ly teach tablet dosage forms comprising CCR3 antagonists and including additional agents such as sodium citrate or calcium carbonate (buffering agents) as discussed above. The CCR3 antagonists are amide bond  (NH-C=O) comprising drugs. (See specific compounds 135 and 150.)
Grundl and Ly do not teach the specific amounts of additional agents such as sodium citrate or calcium carbonate in the compositions.
Shaikh teaches that hydrolysis is an important cause of degradation of pharmaceuticals and that amide drugs tend to hydrolyse in water. Shaikh teaches that such hydrolysis can be reduced by modifying the pH of the pharmaceuticals to reduce the hydrolysis. (See page 85, paragraph 2.)
Shafee teaches including buffers and alkaline agents in the compositions such as sodium citrate, calcium carbonate, melglumine, etc. at 1:12 to 1:10 ratios to the active agent or 2-15% of the core of tablet compositions in order to buffer and preserve labile drugs from the acidic pH of the stomach. (See paragraph 0038-0039, 0046, and 0055.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide 2-15% of the buffering agent calcium carbonate in the tablets of Grundl and Ly given the teachings of Shaikh and Shafee. The CCR3 antagonists of Grundl are amide containing drugs and Shaikh teaches that such amide drugs are known to be sensitive to hydrolysis due to the pH of the compositions they are in. Shafee provides for common amounts of buffers used to .

Claims 18-21, 23-26, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative], all art previously provided in the parent case.
Grundl teaches CCR3 antagonists having the structure of formula 1 found in the instant claims. (See claim 1 and specific compounds 135, 150.) Grundl teaches that the compounds can be formed into the hydrochloride salt form. (See page 46, line 31.) Grundl also teaches in certain examples making the compounds of the invention and treating them with significant excess HCl or recrystallizing with HCl to form the to compounds of the invention which would appear to yield HCl salts of the compounds with the maximum number of counter ions possible (i.e. 2 Cl- ions) (See examples 88, 
Grundl teaches using either lactose or calcium phosphate as alternative diluents but does not teach the specific form of the calcium phosphate diluent.
Bell teaches tablet formulations for drugs such as CCR3 antagonists. (See claim 21 and paragraph 0357.) Bell teaches that form tablet dosage forms, such tablets can include the disintegrants sodium carboxymethyl cellulose, croscarmellose sodium, crospovidone, and microcrystalline cellulose as disintegrants in such tablets at 1-25 wt%, binders such as polyvinylpyrrolidone and diluents. The diluents can be lactose, 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diluent lactose in the formulations of Grundl for the diluent calcium phosphate, specifically dibasic calcium phosphate taught by Bell in order to form a dosage form capable of delivering CCR3 antagonists. This is merely the use of a commonly used form of the diluent calcium phosphate used to delivery CCR3 antagonists in tablet dosage forms in a dosage form already suggesting the use of either lactose of calcium phosphate as the diluent in its tablet matrices. One of skill in the art would have had a predictable expectation of success in this combination as Grundl already teaches to use either lactose or calcium phosphate and also teaches the use of the specific calcium phosphate form (dicalcium phosphate/dibasic calcium phosphate) in the dosage forms and Bell also teaches that these same agents are art recognize alternative diluents used in the delivery of CCR3 agents in tablet dosage forms.
Grundl and Bell do not teach that the chloride salt forms of the drugs taught in the invention are specifically dihydrochloride salts.
Lin teaches formulating salt forms of drugs and that salt forms of drugs are known to dissolve much more rapidly than their corresponding free acid forms. Lin teaches that the dissolution rates of the dihydrochloride salt forms of the drug tested were 42 times greater than the monohydrochloride salt forms. (See abstract and page 1418, paragraph 1.)

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the dihydrochloride salt form of the drug in order to fully acidify the free base forms of the compounds of Grundl and Bell in order to transform the charged sites in the compounds into their corresponding chloride salt forms. One of ordinary skill in the art would have been motivated to make this combination in order to provide the dichloride salt form of the drugs so as to increase the solubility and dissolution of the drugs in order to allow for faster and increased delivery the agents. This is merely using a known technique of forming dihydrochloride salt forms that are known to be more soluble than monohydrochloride salt forms in order to improve the solubility of a drug already requiring hydrochloride salt forms of the drug.

Claims 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative] as applied to claims 18-21, 23-26, 29, and 31 above, and further in view of Ly et al., U.S. Patent Application Publication 2010/0273782, all art previously provided in the parent case.
Grundl, Bell, and [Lin or Brown] are discussed above.

Ly teaches CCR3 antagonist containing pharmaceutical compositions. (See abstract and title.) Ly teaches forming tablet formulations using disintegrants such as croscarmellose, crospovidone, and starches, compare instant claims 9 and 13. (See paragraph 0389.) Ly also teaches including lubricants/glidants in the compositions such as colloidal silicon dioxide, talc, and magnesium stearate, compare instant claim 10. (See paragraphs 0390-0400.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the disintegrants such as maize starch and sodium carboxymethyl starch taught in the CCR3 delivering tablets of Grundl, Bell, and [Lin or Brown] for the disintegrants croscarmellose or crospovidone taught to be used in CCR3 antagonist tablets by Ly. The substitution of talc or other glidants/lubricants in the compositions taught by Grundl, Bell, and [Lin or Brown] for the glidant colloidal silicon dioxide taught by would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. These are merely the substitution of art recognized equivalent disintegrants or glidants/lubricants used in CCR3 tablets for others known in the art at the time of the invention. The skilled artisan would have predicted that such a substitution would have had a reasonable expectation of success given that Ly teaches an overlapping list of disintegrants and glidants/lubricants as used by Grundl, Bell, and [Lin or Brown] showing them to be art .

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative] and Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-21, 23-26, 29, and 31 above, and further in view of Pareek, S., et al., WO 2010/052727 A1, all art previously provided in the parent case.
Grundl, Bell, [Lin or Brown] and Ly teach tablet dosage forms comprising CCR3 antagonists and coating the tablets with a film forming polymers, talc, and titanium dioxide, etc., as discussed above. 
Grundl, Bell, [Lin or Brown] and Ly do not teach including the specific coating of PVA, HPMC, PEG, talc, titanium dioxide, and iron oxide.
Pareek teaches film coatings for tablets. (See abstract.) Pareek teaches that the compositions provide good film adhesion, excellent logo definition for the finished tablets, and good excellent color uniformity. (See page 3 paragraph 1, and page 7, lines paragraph 2.) Pareek teaches coatings comprising HPMC, PVA, PEG, talc, titanium dioxide, and iron oxide. (See example 9.) Pareek teaches applying the compositions at 2-2.5 wt% for normal film coatings and 4-6 wt% for protective coatings. (See page 9, paragraphs 3-4.)  
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl, M., et al., WO 2010/115836 A1 (provided in the IDS) in view of Bell et al., U.S. Patent Application Publication 2007/0185075 and [Lin, S.L., (J. Pharm Sci. 1972) or Brown, D., U.S. Patent Application Publication 2004/0082788 both in the alternative] and Ly et al., U.S. Patent Application Publication 2010/0273782 as applied to claims 18-21, 23-26, 29, and 31 above, and further in view of Shaikh, R.H., et al., (Pak. J. Pharm. Sci., 1996) and Shafee et al., U.S. Patent Application Publication 2011/0171295, all art previously provided in the parent case.
Grundl, Bell, [Lin or Brown] and Ly teach tablet dosage forms comprising CCR3 antagonists and including additional agents such as sodium citrate or calcium carbonate (buffering agents) as discussed above. The CCR3 antagonists are amide bond  (NH-C=O) comprising drugs. (See specific compounds 135 and 150.)
Grundl, Bell, [Lin or Brown] and Ly do not teach the specific amounts of additional agents such as sodium citrate or calcium carbonate in the compositions.
Shaikh teaches that hydrolysis is an important cause of degradation of pharmaceuticals and that amide drugs tend to hydrolyse in water. Shaikh teaches that such hydrolysis can be reduced by modifying the pH of the pharmaceuticals to reduce the hydrolysis. (See page 85, paragraph 2.)
Shafee teaches including buffers and alkaline agents in the compositions such as sodium citrate, calcium carbonate, melglumine, etc. at 1:12 to 1:10 ratios to the active agent or 2-15% of the core of tablet compositions in order to buffer and preserve labile drugs from the acidic pH of the stomach. (See paragraph 0038-0039, 0046, and 0055.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide 2-15% of the buffering agent calcium carbonate in the tablets of Grundl, Bell, [Lin or Brown] and Ly given the teachings of Shaikh and Shafee. The CCR3 antagonists of Grundl are amide containing drugs and Shaikh teaches that such amide drugs are known to be sensitive to hydrolysis due to the pH of the compositions they are in. Shafee provides for common .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,213,421.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the prior claims are drawn to the same active agents in the same salt forms with the same excipients in the same 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.